Citation Nr: 1027279	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than the currently 
assigned January 10, 2003, for service connection for the cause 
of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1948 to June 1952.  
The Veteran died in October 1969, and the Veteran's surviving 
spouse is the appellant in this matter.

This matter is before the Board of Veterans' Appeals (Board) 
following a December 2009 Memorandum Decision from the United 
States Court of Appeals for Veterans Claims (CAVC) vacating and 
remanding the Board's January 2008 decision in this matter.  This 
matter was originally on appeal from a November 2004 Decision 
Review Officer (DRO) decision of the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the appellant waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2009).

The Board's January 2008 decision also addressed the issue of 
whether a December 1969 rating decision that denied service 
connection for the cause of the Veteran's death was the product 
of clear and unmistakable error.  The December 2009 Memorandum 
Decision noted that the appellant had not presented any argument 
with respect to this aspect of the claim and, thus, found the 
claim abandoned.  As such, the Board will address it no further. 
 



FINDINGS OF FACT

1.  A December 1969 rating decision denied service connection for 
the cause of the Veteran's death.

2.  In July 1972, the appellant's representative sent her a 
letter explaining that for her claim to be granted she would need 
to provide expert medical opinion showing a relationship between 
the Veteran's in-service carcinoma of the testicles and the 
primary cause of death, adenocarcinoma.

3.  On April 6, 1973, the RO received a letter with accompanying 
documentation from Congressman Bob Casey that could reasonably be 
construed as an informal claim for service connection for the 
cause of the Veteran's death.

4.  VA responded to this potential informal claim in an April 
1973 letter to Congressman Casey, which outlined the basis for 
the prior December 1969 denial and specifically explained what 
information was necessary to reopen her claim.

5.  The appellant did not respond to VA within one year of the 
April 1973 letter from VA.

6.  Service connection for cause of the Veteran's death was 
ultimately awarded based on the addition of new and material 
evidence to the record, as of the date of the appellant's 
reopened claim, January 10, 2003. 




CONCLUSIONS OF LAWS

1.  The December 1969 rating decision which denied service 
connection for cause of the Veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The appellant abandoned an informal claim to reopen the claim 
for service connection for cause of the Veteran's death that was 
filed in April 1973 when she failed to respond to the RO's 
request for evidence.  38 C.F.R. § 3.158 (1973 and 2009).

3.  An effective date earlier than January 10, 2003, for the 
grant of entitlement to service connection for the cause of the 
Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107, 5108, 5110, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.155, 3.158 (1973); 38 C.F.R. §§ 3.155, 
3.158, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of 
the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this element 
is harmless.

As to VA's duty to notify, this appeal arises from the 
appellant's disagreement with the initial rating decision that 
assigned the effective date for entitlement to service connection 
for the cause of the Veteran's death.  Since the claim as to an 
earlier effective date is considered a "downstream" issue, a 
specific VCAA notice letter was not required.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003) (If, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a new 
issue, 38 U.S.C. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to substantiate 
the newly raised issue). 
 
Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate a claim upon receipt of a 
notice of disagreement with the effective date assigned by a RO 
for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been made 
awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as the 
claim has already been substantiated.  Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  In addition, the United States Court of 
Appeals for Veterans Claims has held that an appellant claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide her with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts of 
the case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).  Furthermore, it is clear from the statements of the 
claimant and her representatives that they understood how to 
substantiate the claim on appeal.  Thus, any error in the content 
or timing of notice is nonprejudicial. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA and service treatment records are in the file.  
Private medical records identified by the claimant have been 
obtained, to the extent possible.  Furthermore, the claimant has 
at no time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.  The RO 
obtained a VA opinion in November 2004 as to the cause of the 
Veteran's death.  Another opinion is not necessary in connection 
with the claim because the basis for the currently assigned 
effective date is not dependent on or affected by such an 
opinion, as the cause of the Veteran's death has already been 
found related to his military service.  

Based on the foregoing, VA has sufficiently satisfied its duties 
to inform and assist the claimant in the development of her 
claim, and she is not prejudiced by the Board considering the 
merits of the claim in this decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).

Earlier Effective Date for TDIU

The appellant is seeking entitlement to an effective date earlier 
than January 10, 2003, for the grant of service connection for 
the cause of the Veteran's death.  Specifically, the appellant 
contends that her congressman submitted an informal claim to 
reopen her previously denied claim for entitlement to service 
connection for the cause of the Veteran's death and that benefits 
should be awarded from the date of receipt of that informal 
claim, April 6, 2003.  She contends that the April 1973 claim 
remained open until the eventual grant of service connection in 
November 2004, effective from January 2003.  

To warrant service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.312(a) (2009).  

The appellant's initial claim for service connection for cause of 
the Veteran's death was unappealed and, therefore, was finally 
denied in December 1969.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  Such benefits were ultimately awarded 
based on the addition of new and material evidence to the record, 
as of the date received of her reopened claim, January 10, 2003.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) 
(2002). 
 
Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  
Section 5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit to 
accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).    

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If the subsequent 
formal claim is received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155(a) (1973 and 
2009).

VA regulations provide that when requested information is not 
furnished within one year an informal claim is considered 
abandoned.  After the expiration of one year, further action will 
not be taken unless a new claim is received.  Should the right to 
benefits be finally established, benefits based on such evidence 
shall commence not earlier than the date of filing of the new 
claim.  See 38 C.F.R. § 3.158 (1973 and 2009).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a claim 
for the benefit shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(2) (2009).

In this case, the Veteran passed away in October 1969 from 
carcinoma of the pancreas.  At the time of his death, the Veteran 
was service connected for residuals of cancer of the right 
testicle.  The appellant subsequently filed for service 
connection for the cause of the Veteran's death, which was denied 
in a December 1969 rating decision.  In July 1972, the Veteran's 
then current authorized representative, Disabled American 
Veterans (DAV), sent the appellant a letter noting that her case 
had been sent to the DAV's Washington D.C. office for review.  
The Washington office of the DAV apparently concurred with VA's 
December 1969 rating decision finding that the Veteran's service-
connected testicular cancer and his pancreatic cancer were 
unrelated.  The letter from the DAV representative noted that 
"it would take some expert medical opinion showing the 
relationship of the two conditions before any favorable action 
could be had.  If you can secure any opinions of this nature, 
please send them to me and we will do all that we can in your 
behalf."  In September 1972, the appellant requested the 
Veteran's service treatment records relating to his cancer of the 
testicles.  

On April 6, 1973, VA received a letter from Congressman Bob Casey 
that stated, in relevant part, "I am sending the correspondence 
I received on [the appellant's] claim, and I will appreciate your 
returning the information for my files.  Your help on the matter 
is greatly appreciated."  The congressman's letter also 
requested that VA include two copies of any report or information 
provided in response to the letter.  The correspondence 
referenced by the congressman was a March 1973 to Congressman 
Casey from an individual requesting help for the appellant.  In 
relevant part, the individual noted that he was writing at the 
request of the appellant and that the appellant and her children 
had been denied benefits that "would normally accrue to widows 
and orphans of a veteran" because the VA had determined that the 
Veteran's pancreatic cancer that caused his death was unrelated 
to his service-connected testicular cancer.  The individual 
requested that Congressman Casey investigate and determine 
whether the congressman could assist the appellant in 
establishing entitlement to benefits.  At the bottom of the 
letter, the individual included the current address of the 
appellant.  Attached to the individual's March 1973 letter were 
some of the Veteran's medical records, which were also included 
in the April 6, 1973 correspondence from Congressman Casey.

In April 2010, the VA responded to Congressman Casey by letter 
informing him that the appellant's claim had been denied because 
the evidence showed no relationship between the Veteran's 
service-connected disability and the condition that caused his 
death.  Moreover, VA noted it would "be glad to consider [the 
appellant's] claim if she furnishes new and material evidence not 
previously considered to support her claim that [the Veteran's] 
death was due to a service-connected condition."

The appellant's next communication with VA was a request for 
approval of school attendance for one of her children in June 
1974.  The claims file does not indicate, nor does the appellant 
contend, that she otherwise communicated with the VA until 
January 10, 2003, the date of receipt for her new claim for 
entitlement to service connection for the cause of the Veteran's 
death, from which date benefits have been granted.

Based upon findings in the Court's December 2009 Memorandum 
Decision, the Board concludes that the April 1973 letter to the 
RO from Congressman Casey could reasonably be construed as an 
informal claim for service connection for the cause of the 
Veteran's death.  While the Board notes that any relationship 
between the appellant and Congressman Casey was somewhat 
attenuated given the involvement of a non-authorized 
representative, in the form of the individual who contacted 
Congressman Casey with the March 1973 letter, the Board, 
nevertheless, recognizes that communication from a Member of 
Congress indicating an intent to apply for one or more VA 
benefits could constitute an informal claim.  38 C.F.R. 
§ 3.155(a).

That said, the Board also finds that the facts establish that the 
appellant failed to furnish requested information, namely new and 
material evidence suggesting that the Veteran's service-connected 
testicular cancer was related to the pancreatic cancer that 
caused his death, within one year of VA's April 1973 response 
letter to Congressman Casey.  As noted, the letter to Congressman 
Casey outlined the basis for the appellant's prior final denial 
in December 1969 and that her claim would be considered if she 
submitted "new and material evidence not previously considered 
to support her claim that [the Veteran's] death was due to a 
service-connected condition."  The information provided at that 
time was essentially the same as that provided by DAV in the July 
1972 letter that explained that, for her claim to succeed, she 
needed expert medical opinion showing a relationship between the 
service-connected testicular cancer and the pancreatic cancer.  

There is no indication that the appellant responded to the April 
1973 letter from VA.  Indeed, the appellant does not now contend 
that she submitted any information or evidence at all to VA in 
the year following VA's April 1973 response letter to Congressman 
Casey.  As such, the April 6, 1973 submission from Congressman 
Casey, while an informal claim, must be considered to have been 
abandoned.  38 C.F.R. § 3.158. 

The Board is cognizant that VA responded only to Congressman 
Casey and not to the appellant.  The Board notes, however, that 
the individual she had opted to have assisted her at that time, 
in turn, had opted to use her Congressman as the intermediary 
through which VA would be contacted.  Furthermore, the Board 
notes that the congressman requested two copies of any 
information provided by the RO, one of which logically can be 
inferred would be provided to the appellant.  Most significantly, 
the appellant has not asserted that Congressman Casey failed to 
provide her with a copy of the RO's April 1973 letter outlining 
the basis for her prior denial and the type of information she 
would need to submit to reopen her claim.  
 
Thus, VA forwarded notice to the appellant of the basis of the 
prior denial and of what she needed to do to reopen her claim.  
This information was provided via the appellant's designated 
representative, Congressman Casey, in direct response to her 
informal claim raised via his April 6, 1973 letter.  The 
appellant had one year from the date of request, April 6, 1973, 
to submit a formal petition to reopen her claim for service 
connection for the cause of the Veteran's death.  The appellant 
failed to do so.  As such, the claim must be considered 
abandoned.  38 C.F.R. § 3.158; cf. Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed.Cir.1994) 
(holding that VA's failure to forward an application form to a 
claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal application).

Despite the finality of the prior adverse decision, in this case 
the December 1969 rating decision, a claim will be reopened and 
the former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009). 
 
As discussed above, a subsequent claim of entitlement to service 
connection for cause of the Veteran's death was received by the 
RO on January 10, 2003.  A rating decision dated in November 2004 
granted service connection for cause of the Veteran's death.  An 
effective date of January 10, 2003, the date of receipt of the 
Veteran's bona fide claim to reopen, was appropriately assigned 
as the effective date of that grant of service connection under 
the provisions of 38 C.F.R. § 3.400(q)(2). 


ORDER

Entitlement to an effective date earlier than the currently 
assigned January 10, 2003, for service connection for the cause 
of the Veteran's death is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


